warranted. Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d
840, 844 (2004). Moreover, writ relief is available only when there is no
                plain, speedy, and adequate remedy in the ordinary course of law. NRS
                34.170; NRS 34.330; Int'l Game Tech., 124 Nev. at 197, 179 P.3d at 558.
                Generally, an appeal is an adequate legal remedy precluding writ relief.
                Pan, 120 Nev. at 224, 88 P.3d at 841.
                              Having considered the petition, we are not persuaded that our
                intervention is warranted at this time. The district court has scheduled
                hearings for January 9 and 14, 2015, to consider real party in interest's
                petitions alleging petitioner's breach of fiduciaries duties. NRS 164.015(6)
                allows an appeal from a district court order resolving a petition over the
                internal affairs of a nontestamentary trust. Petitioner has not
                demonstrated that this court's intervention by extraordinary relief on an
                emergency basis is warranted before the district court has fully considered
                the issues below. Accordingly, we deny the petition and the request for a
                stay. 1 See NRAP 21(b)(1); Pan, 120 Nev. at 228, 88 P.3d at 844; Smith,
107 Nev. at 677, 818 P.2d at 851.
                              It is so ORDERED.



                                                                     J.




                Parraguirre                                 Saitta


                      1 We note that a request for a stay in this court must be presented
                through a separate motion under NRAP 27.




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) I947A
                CC:   Hon. Gloria Sturman, District Judge
                      Hon. Wesley F. Yamashita, Probate Commissioner
                      Ghandi Deeter Law Offices
                      Mary F Chapman
                      Anthony L. Barney, Ltd.
                      Sparber Annen Morris & Gabriel
                      Eighth District Court Clerk




SUPREME COURT
        OF                                        3
     NEVADA


(0) 1947A